Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	Applicant’s drawings filed on 07/16/2019 has been inspected and it is compliance with MPEP 608.02.

Specification
3.	The specification filed on 07/16/2019 is acceptable for examination proceedings.

Internet Communications
4. 	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439,
http://www.uspto.gov/sites/defauit/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper direct fax to the examiner or email, will not be accepted. See MPEP § 502.03. 
CLAIM INTERPRETATION 
5. 	The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

6. 	The claim 15 in this application is given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “extraction unit, and a content retrieving unit”, “rendering unit, generation unit” in claims 15-20.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 



Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (US Pub. No. US 2009/0300351 A1, hereinafter refer as Lei) in view of Osann, JR. et al. (US Pub. No. US 2019/0073429 A1, hereinafter refer as to Osann).

Lei provides  a method enables a data owner to quickly encrypt files and associated meta-data and to offer assurances of data confidentiality and access pattern privacy, thus enabling a searcher to easily and efficiently retrieve the desired data.

Osann provides the method involves automatically determining which search term elements are not present in a webpage located at a URL associated with Internet search result from multiple internet search results produced by an Internet search in response in part to multiple search term elements submitted by a user. The Internet search result is automatically annotated to show search term element determined to be not present in the webpage located at the URL associated with the Internet search result on a search results webpage displaying internet search results to the user on a remote computer. 

As per claim 1, Lei discloses, a method, implemented on a machine having at least one processor (fig. 2, a data owner's apparatus or terminal, a server managed by the service provider and one or more searchers' apparatus or terminals are connected and communicable with each other via a communication network, for example, storage, and a communication platform capable of connecting to a network for encrypted searching, the method comprising (para. 0092 discloses described above, the searcher may obtain the encrypted files directly by these URLs, rather than send these URLs to the searcher, for example): receiving, in a (para. 0092 discloses the searcher still sends these URLs to the server and the file search unit 403 of the searcher will fetch the encrypted files from the network location identified by these URLs, for example). 

Lei failed to explicitly discloses obtaining a second key associated with the first key; determining whether a time-related criterion associated with the second key is satisfied; and in response to the time-related criterion being satisfied, decrypting the portion of the URL based on the second key to obtain a keyword, obtaining one or more search results based on the keyword, and generating a webpage including the one or more search results to be provided to a user.  

Osann discloses obtaining a second key associated with the first key; determining whether a time-related criterion associated with the second key is satisfied; and in response to the time-related criterion being satisfied (paras.0010,0030 and 0073 discloses wherein it elaborates a new search window will open based on the time related criterion associated with the URL) decrypting the portion of the URL based on the second key to obtain a keyword, obtaining one or more search results based on the keyword, and generating a webpage including the one or more search results to be provided to a user (the process 810 of fig. 8B and furthermore  paras. 0026-0028 discloses wherein it emphasizes that generating a URL that includes keywords which sends to the search server and obtains search results while the time related criterion associated with URL being satisfied, for example).

Lei and Osann are analogous art because they both are directed to Method for displaying internet search results and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lei with the specified features of Osann because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Osann with the teaching of Lei in order for providing annotated Internet search results suitable for display to a user [Osann: para. 0003].

As per claim 3 as applied above, the modified device of Lei as modified Osann discloses wherein the time-related criterion associated with the second key corresponds to a time instant of receiving the URL being within an active time- window (para. 0014, 0085 of Osann).
The same motivational statement applies as set forth above in claim 1.

As per claim 4 as applied above, the modified device of Lei as modified Osann discloses wherein the step of obtaining a second key further comprises:  (fig. 4, at step S201 of Lei, the keyword unit 101 sets association between each file and one or more keywords contained in or related to the file. This may be done by extracting the keywords from the files or by inputs from the user, for example).

As per claim 5 as applied above, the modified device of Lei as modified Osann discloses wherein the step of obtaining one or more search results further comprises: analyzing each of the one or more search results to determine whether the search result satisfies a criterion; and in response to the search result satisfying the criterion, encrypting the search result via the first key (para. 0026-0028 of Osann discloses wherein it emphasizes that generating a URL that includes keywords which sends to the search server and obtains search results while the time related criterion associated with URL being satisfied, for example).
The same motivational statement applies as set forth above in claim 1.

As per claim 6 as applied above, the modified device of Lei as modified Osann discloses generating a plurality of sets of keys in accordance with a model; selecting a set of keys from the plurality of sets of keys; setting an active time-window for the selected set of keys; and repeating the generating, the selecting, and the setting in accordance with a time- schedule (para. 0014, 0085 of Osann, for example).
The same motivational statement applies as set forth above in claim 1.

As per claim 7 as applied above, the modified device of Lei as modified Osann discloses selecting, upon expiration of the active time-window, another set of keys (para. 0055 and 0082 of Osann, for example). 
The same motivational statement applies as set forth above in claim 1.

As per claim 8, Lei discloses a machine readable and non-transitory medium having information recorded thereon for encrypted searching (para. 0092 discloses described above, the searcher may obtain the encrypted files directly by these URLs, rather than send these URLs to the searcher, for example):, wherein the information, when read by the machine, causes the machine to perform (para. 0163, for example): receiving, in a search session, a uniform resource locator (URL), wherein a portion of the URL is encrypted via a first key  (para. 0092 discloses the searcher still sends these URLs to the server and the file search unit 403 of the searcher will fetch the encrypted files from the network location identified by these URLs, for example).

Lei failed to explicitly discloses obtaining a second key associated with the first key; determining whether a time-related criterion associated with the second key is satisfied; and in response to the time-related criterion being satisfied, decrypting the portion of the URL based on the second key to obtain a 

Osann discloses obtaining a second key associated with the first key; determining whether a time-related criterion associated with the second key is satisfied; and in response to the time-related criterion being satisfied (paras.0010,0030 and 0073 discloses wherein it elaborates a new search window will open based on the time related criterion associated with the URL), decrypting the portion of the URL based on the second key to obtain a keyword, obtaining one or more search results based on the keyword, and generating a webpage including the one or more search results to be provided to a user  (the process 810 of fig. 8B and furthermore  paras. 0026-0028 discloses wherein it emphasizes that generating a URL that includes keywords which sends to the search server and obtains search results while the time related criterion associated with URL being satisfied, for example).

Lei and Osann are analogous art because they both are directed to Method for displaying internet search results and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lei with the specified features of Osann because they are from the same field of endeavor.

Osann: para. 0003].

As per claim 10 as applied above, the modified device of Lei as modified Osann discloses wherein the time-related criterion associated with the second key corresponds to a time instant of receiving the URL being within an active time- window (para. 0014, 0085 of Osann).
The same motivational statement applies as set forth above in claim 9.

As per claim 11 as applied above, the modified device of Lei as modified Osann discloses wherein the step of obtaining a second key further comprises: extracting a parameter from the URL; and   determining the second key based on the extracted parameter (fig. 4, at step S201 of Lei, the keyword unit 101 sets association between each file and one or more keywords contained in or related to the file. This may be done by extracting the keywords from the files or by inputs from the user, for example).

As per claim 12 as applied above, the modified device of Lei as modified Osann discloses wherein the step of obtaining one or more search results further comprises: analyzing each of the one or more search results to determine whether the search result satisfies a criterion; and in response to the (para. 0026-0028 of Osann discloses wherein it emphasizes that generating a URL that includes keywords which sends to the search server and obtains search results while the time related criterion associated with URL being satisfied, for example). 
The same motivational statement applies as set forth above in claim 9.


As per claim 13 as applied above, the modified device of Lei as modified Osann discloses generating a plurality of sets of keys in accordance with a model; selecting a set of keys from the plurality of sets of keys; setting an active time-window for the selected set of keys; and repeating the generating, the selecting, and the setting in accordance with a time- schedule (para. 0014, 0085 of Osann, for example).
The same motivational statement applies as set forth above in claim 9.

As per claim 14 as applied above, the modified device of Lei as modified Osann discloses selecting, upon expiration of the active time-window, another set of keys (para. 0055 and 0082 of Osann, for example).

As per claim 15, Lei discloses a system for encrypted searching comprising: an extraction unit implemented by a processor and configured to receive (para. 0092 discloses described above, the searcher may obtain the encrypted files directly by these URLs, rather than send these URLs to the searcher, for example):, in a search session, a uniform resource locator (URL), wherein a portion of the URL is encrypted via a first key; (para. 0092 discloses the searcher still sends these URLs to the server and the file search unit 403 of the searcher will fetch the encrypted files from the network location identified by these URLs, for example).

Lei failed to explicitly discloses a decryption unit implemented by the processor and configured to obtain a second key associated with the first key, determine whether a time-related criterion associated with the second key is satisfied, and decrypt, in response to the time-related criterion being satisfied, the portion of the URL based on the second key to obtain a keyword; a content retrieving unit implemented by the processor and configured to obtain, in response to the time-related criterion being satisfied, one or more search results based on the keyword; and a result rendering unit implemented by the processor and configured to generate a webpage including the one or more search results to be provided to a user.  

Osann discloses a decryption unit implemented by the processor and configured to obtain a second key associated with the first key, determine whether a time-related criterion associated with the second key is satisfied, and decrypt, in response to the time-related criterion being satisfied (paras.0010,0030 and 0073 discloses wherein it elaborates a new search window will open based on the time related criterion associated with the URL), the portion of the URL based on the second key to obtain a keyword; a content retrieving unit implemented by the processor and configured to obtain, in response to the time-related criterion being satisfied (para. 0026-0028, wherein it emphasizes that generating a URL that includes keywords which sends to the search server and obtains search results while the time related criterion associated with URL being satisfied, for example), one or more search results based on the keyword; and a result rendering unit implemented by the processor and configured to generate a webpage including the one or more search results to be provided to a user  (the process 810 of fig. 8B and furthermore  paras. 0026-0028 discloses wherein it emphasizes that generating a URL that includes keywords which sends to the search server and obtains search results while the time related criterion associated with URL being satisfied, for example).

Lei and Osann are analogous art because they both are directed to Method for displaying internet search results and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lei with the specified features of Osann because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the Osann: para. 0003].

As per claim 17 as applied above, the modified device of Lei as modified Osann discloses wherein the time-related criterion associated with the second key corresponds to a time instant of receiving the URL being within an active time- window (para. 0014, 0085 of Osann).
The same motivational statement applies as set forth above in claim 15.

As per claim 18 as applied above, the modified device of Lei as modified Osann discloses wherein the extraction unit is further configured to: extract a parameter from the URL; and determine the second key based on the extracted parameter (fig. 4, at step S201 of Lei, the keyword unit 101 sets association between each file and one or more keywords contained in or related to the file. This may be done by extracting the keywords from the files or by inputs from the user, for example).

As per claim 19 as applied above, the modified device of Lei as modified Osann discloses a content parser implemented by the processor and configured to analyze each of the one or more search results to determine whether the search result satisfies a criterion (para. 0017, 0021, and 0049 of Osann discloses wherein it discusses that a new search window will generate based upon the URL’s time related criterion not satisfied); and an (para. 0026-0028 of Osann discloses wherein it emphasizes that generating a URL that includes keywords which sends to the search server and obtains search results while the time related criterion associated with URL being satisfied, for example).
The same motivational statement applies as set forth above in claim 15.

As per claim 20 as applied above, the modified device of Lei as modified Osann discloses a key generation unit implemented by the processor and configured to generate a plurality of sets of keys in accordance with a model para. 0055 and 0082 of Osann, for example); and a key selection unit implemented by the processor and configured to select a set of keys from the plurality of sets of keys, and set an active time-window for the selected set of keys (para. 0014, 0085, for example), wherein the system is further configured to repeat the generating, the selecting, and the setting in accordance with a time-schedule (para. 0014, 0085 of Osann, for example).
The same motivational statement applies as set forth above in claim 15.

11.	Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (US Pub. No. US 2009/0300351 A1, hereinafter refer as Lei) in view of Osann, JR. et al. (US Pub. No. US 2019/0073429 A1, .

Huang provide real-time personalized search assistance to the user by integrating search functionality with real-time communication, hence enhances the search experience of the user.

As per claims 2, 9 and 16 as applied above, the modified device of Lei as modified Osann discloses all claimed language except for wherein the method further comprises: in response to the time-related criterion being violated, directing the URL to a search box.  

However, Huang discloses wherein the method further comprises: in response to the time-related criterion being violated, directing the URL to a search box (para. 0017, 0021, and 0049 discloses wherein it discusses that a new search window will generate based upon the URL’s time related criterion not satisfied, for example).  

Lei as modified Osann and Huang are analogous art because they both are directed to method for providing communication-powered search and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lei as modified Osann with the specified features of Huang because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Huang with the teaching of Lei as modified Osann in order for providing communication-powered search [Huang: Abstract].

Citation of References
12. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 

Monteverde (US Pub. No. US 2012/0005182): discusses the collects information relevant to search queries and to post search activity, such as following links of returned search results, to determine the appropriateness and quality of the links and results relative to the search queries. The search engine uses the collected information to dynamically and in some forms in real time update and alter the information regarding the search results. Thus, user behavior after the search results are delivered is used as a proxy for which search results are the most valid and useful for the user.  

Nelson et al (US Pub. No. US 2019/0243519): elaborates that scrolling graphical user interface element that displays, in real time or substantially real time, search requests that are received by a system. For example, when a query 

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







A.G.
November 6, 2021
/ABIY GETACHEW/Primary Examiner, Art Unit 2434